Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:


(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-37, are drawn to a method for detecting one or a plurality of protein biomarkers in a biosample, the method comprising assaying at least one biomarker from a list of 21 markers (leucine-rich alpha-2-glycoprotein, peptidase inhibitor 16, CD44, cadherin 2, C-reactive protein, dipeptidyl peptidase 4, inter-alpha trypsin inhibitor, heavy chain H4, inter-alpha trypsin inhibitor, heavy chain H3, coagulation factor V, epidermal growth factor receptor, Fetuin-B, hemopexin, serum amyloid P component, vitamin D binding protein, complement factor I, superoxide dismutase 3, vitronectin, thrombospondin-4 or quiescin sulfhydryl oxidase 1).
II, claim(s) 38, is drawn to a method for detecting one or a plurality of protein biomarkers in a biosample, the method comprising assay at least one biomarker from a list of 14 markers (leucine-rich alpha-2-glycoprotein, peptidase inhibitor 16, CD44, C-reactive protein, dipeptidyl peptidase 4, inter- alpha trypsin inhibitor, heavy chain H4, inter-alpha trypsin inhibitor, heavy chain H3, coagulation factor V, epidermal growth factor receptor, Fetuin-B, hemopexin, or quiescin sulfhydryl oxidase 1).

3.	The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature of groups I and II is considered to be one biomarker listed in the claims 1 and/or claim 38. The special technical feature that links groups I and II is the biomarker protein.
However, WO2014/183777 discloses a method of detecting colorectal polyps comprising CRP protein C-reactive protein (claims 1, 13, 15, 17, 19, 25, 28, 33, and 38) and WO2014/085826 discloses a method of detecting adenoma in colon comprising detecting DPP4 (alternative nameCD26, dipeptidyl peptidase 4) protein (claims 1 and 38). Thus the special technical feature of group I and/or group II is not a contribution over the prior art and does not constitute a special technical feature as defined by PCT Rule 13.2.
Species Election
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Applicant must select either a single protein biomarker or a single protein biomarker combination for consideration. Claims 1, 13, 15, 17, 19, 25, 27, 28, 31, 33, 34, 35, 36 or 38.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 2-12, 14, 16, 18, 20-24, 26, 29-30, 32, and 37.

6.	The species are as follows: 
Applicant must select either a single process for identifying the cancerous and/or precancerous samples. Please select a single analysis for the groups listed below:
A.	Claims 10 and 11,
B.	Claims 12 and 13, 
C.	Claims 14 and 15,
D.	Claims 16 and 17,
E.	Claims 18 and 19,
F.	Claims 20-23,

H.	Claims 26-28,
I.	Claims 29-31, or
J.	Claims 32-36.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-9 and 37.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
571-272-0816
10/23/21


/LISA V COOK/Primary Examiner, Art Unit 1642